Citation Nr: 0612221	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-14 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the San Diego, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for hepatitis C.


FINDING OF FACT

The veteran's hepatitis C has been attributed to service.


CONCLUSION OF LAW

Hepatitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran claims that service connection for hepatitis C is 
warranted.  He states in his June 2003 statement that he 
became infected as a result of vaccines he received in the 
military and having unprotected sex while in the Philippines, 
Thailand, Singapore, Bahrain, and Oman.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for hepatitis C.  The service medical records show 
no diagnosis or treatment in service for hepatitis C.  The 
veteran was diagnosed with hepatitis C in 2000, four years 
following his discharge from service.  The veteran stated in 
his June 2003 statement that he attributes his hepatitis C to 
unprotected sex and inoculation shots in service.

The record contains two medical opinions which address 
whether the veteran's hepatitis C is service connectable.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In the June 2005 private medical report, the veteran's 
primary care physician explained that the veteran's exposure 
to unprotected sex while on liberty in Thailand and the 
Philippines during his term of duty, and being exposed to 
multiple immunizations with the use of an immunization gun, 
"may have been" sources of exposure to hepatitis C.  The 
primary care physician stated further that this information 
received from the veteran is evidence to support his opinion 
that "within all reasonable medical probability, he was 
exposed to and contracted hepatitis C and . . . during his 
active tour of duty."  

A February 2000 private medical report reflects that the 
veteran had undergone a routine physical in January 2000, and 
failed the physical because of hepatitis A and C.  The 
physician reviewed the exam results from the January 2000 
examination and stated that the abnormal liver test "most 
likely represents chronic hepatitis C."  He explained in the 
report that the hepatitis C is probably evidence of a 
"remote infection that has resolved."  Additionally, the 
veteran explained in his June 2003 statement that this same 
physician stated that he could have had the virus for ten to 
twenty years before being diagnosed in 2000.

There are varying opinions as to the causal connection 
between the veteran's hepatitis C.  The Board does consider 
the February 2000 medical opinion to be competent medical 
evidence.  The opinion that the infection is probably remote 
could mean that if it was incurred in service or incurred 
after discharge from service.  However, the June 2005 medical 
opinion from the primary care physician is highly probative 
because the physician is more familiar with the veteran's 
past and current medical history, and he did review the 
veteran's private medical records.  In providing his opinion, 
he relied on history provided by the veteran that he did not 
have other hepatitis risk factors such as intravenous drug 
use, tattoos, or a blood transfusion.  The Board finds the 
veteran's statements to be credible.  It has been observed 
that statements from doctors which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The 
June 2005 medical opinion attributes the diagnosis of 
hepatitis to the veteran's service with "reasonable medical 
probability."  There is no competent evidence to refute this 
finding, as the June 2000 opinion does not necessarily 
indicate that the hepatitis is not service related.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for hepatitis C is 
warranted.


ORDER

Entitlement to service connection for hepatitis C is granted.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


